DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11097290 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
This Office Action is in response to Applicant’s amendment filed on August 19, 2021. Claims 1-5 and 7-15 have been amended. Claims 6, 16, and 17 have been cancelled. Claim 18 has been added.

Allowable Subject Matter
Claims 1-5, 7-15, and 18 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 1 and 18, the closest prior art Clearman et al. (US 2006/0157590 A1) , Leber (US 20100127096 A1), Okuma (US 20060219821 A1), and Bruno (US 4018385 A) disclose most of essential elements. However, the combination of these references fails to teach elements: “the first outer side wall and the second outer side wall cooperate to form a tapered shape with large front and small back, the first inner side wall and the second inner side wall cooperate to form a tapered shape with large front and small back” recited in claim 1 and “the water outlet part has a back side and a front side, and the water outlet runs through the front side and the back side of the water outlet part; a step part is fixedly provided with between the insertion plate and the movable plate, the step surface of the step part slides abuts the back of the water outlet part” recited in claim 18.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752